       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  LISA BARBOUNIS,                             Case No. 2:19-cv-05030-JDW

              Plaintiff,

       v.

  THE MIDDLE EAST FORUM, et al.,

              Defendants.


                                 MEMORANDUM

      The counterclaims in this case have all the trappings of a bingeworthy (or

cringeworthy) primetime soap opera: infidelity; recorded phone calls; British slang;

possibly stolen money; political ambitions; jealousy; international travel; casual drug

use; and a cast of colorful characters. But drama does not a federal case make. Spoiler

alert: the Middle East Forum has not offered evidence to make out its claims against

Lisa Barbounis, and she is entitled to summary judgment on each one.

 I.   BACKGROUND

      Between October 2017 and August 2019, Lisa Barbounis worked at the Middle

East Forum as an executive liaison and, later, the Director of Communications. MEF

is a research institute designed “to promote American interests in the Middle East

and to protect Western values from Middle East threats.” (ECF No. 111-1 at ¶ 3.) At

times, MEF’s work generates controversy.
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 2 of 20




      A.     MEF Grant Money

      In May 2017, MEF began working with Tommy Robinson, a UK-based political

activist, to support Mr. Robinson’s free speech rights on controversial subjects. By

Spring 2018, MEF tasked Ms. Barbounis with managing its relationship with Mr.

Robinson. One of his associates, Daniel Thomas, organized rallies and fundraising

efforts on Mr. Robinson’s behalf and served as the primary point of contact for Mr.

Robinson. MEF agreed to give Mr. Thomas a $32,000 grant to fund a rally in London

in support of Mr. Robinson. The grant agreement between MEF and Mr. Thomas

required Mr. Thomas to return any unused portion of the grant or the proceeds to

MEF. In addition, if Mr. Thomas violated the grant agreement, MEF could recoup

the full amount of the grant.

      On June 4, 2018, five days before the rally was scheduled to take place, Mr.

Thomas emailed MEF’s Director, Gregg Roman, a breakdown of the various costs to

fund the rally. In that email, Mr. Thomas indicated that production expenses (i.e. a

PA system, stage, video screens, crowd barriers, etc.) would cost a total of £17,700.

However, the accompanying invoice from the vendor indicated that those expenses

would only cost £15,198. Mr. Thomas told MEF that the whole event would cost

£22,450.

      The rally took place on Saturday, June 9, 2018, and Ms. Barbounis attended.

The following Monday, Mr. Thomas emailed Mr. Roman and confirmed that he

received £23,454 in his bank account for the rally and provided Mr. Roman with

another breakdown of all the associated costs. As part of that breakdown, Mr. Thomas



                                         2
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 3 of 20




advised MEF that he was charging £130 for a hotel room from the night before the

event, and he also charged £120 to cover his travel expenses to and from London. In

addition, Mr. Thomas explained that he was invoicing MEF £1,204 for having to liaise

with various individuals as part of his efforts organizing and managing the event. In

the breakdown of costs, Mr. Thomas characterized this line item as “[m]yself for the

management of the event.” (ECF No. 111-3 at Ex. 74.) He concluded by explaining

that he would be “taking a step back, and [would not] be dealing with any further

events.” (Id.) Mr. Roman forwarded Mr. Thomas’s invoicing emails to Ms. Barbounis.

      On June 22, 2018, a few weeks after the event, a representative from Breitbart

London forwarded another budget to Mr. Roman and Ms. Barbounis for a second

event for Tommy Robinson in July. Ms. Barbounis then told Mr. Roman that she had

“a bad taste in [her] mouth from the last event.” (Id. at Ex. 73.) She explained that

Mr. Thomas “applied for the grant but hasn’t supplied, to my standard, a proper

account of the money disbursements” and expressed concern that she had “2 ‘vendors’

asking for money . . ..” (Id.) MEF took no action based on Ms. Barbounis’s concern.

      At some point after the first rally, Ms. Barbounis and Mr. Thomas began

having an affair. In later text conversations with Mr. Thomas’s domestic partner,

Jazmin Bishop, Ms. Barbounis admitted that “it was always in the back of [her] mind”

that Mr. Thomas took grant money from MEF “because it didn’t add up.” (Id. at Ex.

105.) Though Ms. Barbounis told Ms. Bishop that she had to tell MEF that Mr.

Thomas took the funds, she never did.




                                          3
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 4 of 20




      Over two years later, in July 2020, Mr. Roman had a phone conversation with

Mr. Thomas about this lawsuit. During that conversation, Mr. Roman confronted Mr.

Thomas about whether he had misappropriated money from MEF to fund a personal

vacation in Ibiza, stating that “if it happened, it happened. It’s the past.” (Id. at Ex.

81.) Mr. Thomas denied using the money for a vacation but acknowledged that he

used some of the money for personal purposes.

      B.     Tommy Robinson Political Activity

      Over the course of her work with MEF regarding Tommy Robinson’s free

speech issues, Ms. Barbounis developed a personal interest in Mr. Robinson’s political

activities, including his campaign to win a seat in the European Union parliament.

During her free time, Ms. Barbounis volunteered to assist the Robinson campaign.

By August 2018, however, MEF’s president, Daniel Pipes, expressed that he was

“leery of associating too much with Tommy Robinson” and cautioned that MEF would

be better off keeping a distance from him. (ECF No. 111-3 at Ex. 77.) In the Fall of

2018, Mr. Pipes “became concerned that [Ms. Barbounis’s] support for Robinson was

causing her to neglect her responsibilities to [MEF] and causing potential problems

for [MEF].” (ECF No. 111-1 at ¶ 58.) Between December 2018 and July 2019, Mr.

Pipes “had numerous exchanges with [Ms. Barbounis] wherein [he] repeatedly

warned her about her work with Robinson, informed her of the problems that it could

cause for her and for [MEF], and cautioned her that her work for [MEF] must be her

priority.” (Id. at ¶ 60.) Mr. Pipes eventually told Ms. Barbounis that she needed his

permission for any personal travel that included a political agenda. (ECF No. 111-5



                                           4
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 5 of 20




at Exs. 125 & 129.) MEF contends that Ms. Barbounis lied about her travels to Europe

to conceal the fact that she was working on Tommy Robinson’s political activities.

      C.     Other Fundraising Efforts

      In addition to assisting Tommy Robinson’s efforts and advocating for him to

MEF, Ms. Barbounis also passed other proposals to MEF. For example, Ms.

Barbounis advocated on behalf of other potential MEF grantees, including a woman

named Janice Atkinson. (ECF No. 111-3 at Ex. 98.) She also advised a woman named

Katie Hopkins that MEF might be interested in getting involved with an “anti-

Islamist bus tour” that Ms. Hopkins had proposed. (Id. at Ex. 99.) MEF also contends

that Ms. Barbounis drafted a proposal on behalf of TheRebel.media in order to secure

$1,000,000 from an individual named Terry Giles and stood to earn a 10% commission

if the proposal was successful. Ms. Barbounis advised MEF that Mr. Giles might be

interested in supporting MEF as well. She also forwarded a grant request to Mr. Pipes

from a woman named Amy Mekelburg on behalf of the RAIR Foundation. Ms.

Barbounis did not reveal her level of involvement with these various proposals. There

is no evidence that MEF made any grants based on these proposals.

      D.     Procedural History

      On October 27, 2019, Ms. Barbounis initiated this litigation by filing an

employment discrimination lawsuit against MEF, Daniel Pipes, Gregg Roman, and

Matthew Bennett. On July 28, 2020, MEF moved to amend its Answer in order to

assert counterclaims against Ms. Barbounis based on newly discovered evidence. The

new evidence stemmed from Mr. Roman’s conversation with Mr. Thomas regarding



                                         5
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 6 of 20




this lawsuit. On September 9, 2020, the Court granted MEF leave to assert

counterclaims against Ms. Barbounis for breach of the duty of loyalty, fraudulent

misrepresentation, and civil conspiracy based upon Ms. Barbounis’s alleged

concealment of Mr. Thomas’s misappropriation of funds and her travels to Europe

under false pretenses. However, because Ms. Barbounis’s alleged political activities

on behalf of Tommy Robinson are the subject of one of MEF’s claims against her in a

separate lawsuit, The Middle East Forum v. Lisa Reynolds-Barbounis, No. 19-cv-5697

(the “MEF Case”), the Court held that MEF could not pursue any counterclaims

against Ms. Barbounis in this action based upon that same alleged conduct. The

Court also found that MEF could not raise those claims here because it waited too

long to do so and therefore lacked good cause. On September 16, 2021, MEF filed its

amended answer with counterclaims against Ms. Barbounis.

      After the close of a discovery period beset with disputes, both sides filed

dispositive motions. Defendants sought summary judgment on Ms. Barbounis’s

employment discrimination claims, and the Court denied that aspect of their motion

in a separate order. Both Ms. Barbounis and MEF seek summary judgment on MEF’s

counterclaims, and their cross-motions are ripe for disposition.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to

enter, summary judgment “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[T]he plain language of Rule 56[(a)] mandates the entry of summary



                                          6
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 7 of 20




judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a

summary judgment motion, a court must “view the facts and draw reasonable

inferences ‘in the light most favorable to the party opposing the [summary judgment]

motion.’” Scott v. Harris, 550 U.S. 372, 378 (2007) (quotation omitted). However,

“[t]he non-moving party may not merely deny the allegations in the moving party’s

pleadings; instead he must show where in the record there exists a genuine dispute

over a material fact.” Doe v. Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007)

(citation omitted); see also Fed. R. Civ. P. 56(c)(1)(A)-(B).

       The filing of cross-motions does not change this analysis. See Transportes

Ferreos de Venezuela II CA v. NKK Corp., 239 F.3d 555, 560 (3d Cir. 2001). It “does

not constitute an agreement that if one is rejected the other is necessarily justified or

that the losing party waives judicial consideration and determination whether

genuine issues of material fact exist.” Id. at 560 (quotation omitted). Rather, “[w]hen

confronted with cross-motions for summary judgment ‘the court must rule on each

party’s motion on an individual and separate basis, determining, for each side,

whether a judgment may be entered in accordance with the Rule 56 standard.’” Canal

Ins. Co. v. Underwriters at Lloyd’s London, 333 F. Supp. 2d 352, 353 n.1 (E.D. Pa.

2004), aff’d, 435 F.3d 431 (3d Cir. 2006).




                                             7
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 8 of 20




III.   ANALYSIS

       A.    Hearsay Issues

       MEF bases its counterclaims in no small part on unsworn, out-of-court

statements by several individuals, many of whom live in the United Kingdom,

including Daniel Thomas, Jazmin Bishop, Russel Thomas, Tommy Robinson, Vinney

Sullivan, and Twin Walton. MEF does not dispute that these statements fall within

the definition of “hearsay.” See Fed. R. Evid. 801(c). Even though their statements

are hearsay, the Court can consider them “if they are capable of being admissible at

trial.” Fraternal Ord. of Police, Lodge 1 v. City of Camden, 842 F.3d 231, 238 (3d Cir.

2016) (quotation omitted) (original emphasis). MEF “need only ‘explain the

admissible form that is anticipated.’” Id. (quotation omitted).

       To satisfy that burden, MEF invokes two exceptions to the rule against

hearsay: 1) statements against interest (see Fed. R. Evid. 804(b)(3)); and 2) wrongfully

causing a declarant’s unavailability (see Fed. R. Evid. 804(b)(6)). Both exceptions

apply only if the declarant is “unavailable.”

             1.     Daniel Thomas

       To invoke the statement-against-interest exception, MEF must show that it

has not been able to obtain Mr. Thomas’s attendance or testimony, including a

deposition. See Fed. R. Evid. 804(a) But to invoke the wrongfully-causing-

unavailability exception, MEF only has to show that it could not procure Mr.

Thomas’s attendance at trial. See id. Although MEF might have shown that Mr.




                                           8
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 9 of 20




Thomas is unavailable to testify at either a deposition or a trial, the Court need not

to decide that because MEF has not demonstrated that either exception applies.

      First, MEF has not demonstrated that the statement-against-interest

exception applies. A statement against interest is one that “a reasonable person in

the declarant’s position would have made only if the person believed it to be true

because, when made, it was so contrary to the declarant’s proprietary or pecuniary

interest or had so great a tendency … to expose the declarant to civil or criminal

liability[.]” Fed. R. Evid. 804(b)(3)(A). “The conclusion that a ‘reasonable man in (the

declarant’s) position would not have made the statement unless he believed it to be

true,’ often requires, therefore, a sensitive analysis of the circumstances in which the

statement was made and the precise nature of the statement.” United States v.

Palumbo, 639 F.2d 123, 127 (3d Cir. 1981).

      According to MEF, Mr. Thomas made statements against interest during his

call with Mr. Roman in July 2020, when he admitted to procuring and/or using illicit

drugs and misappropriating MEF’s grant funds. Even if these statements are

exceptions to the rule against hearsay, only the statements themselves would be

admissible. The fact that Mr. Thomas may have made discrete statements against

interest during a longer conversation does not make the entire conversation

admissible. Mr. Thomas’s drug use has no bearing on the allegations in this case. Nor

does his alleged misuse of MEF funds, because MEF makes clear in its papers that

its counterclaims are not about whether Mr. Thomas misused those funds but

whether, sometime later, Ms. Barbounis had an obligation to tell MEF about her



                                           9
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 10 of 20




suspicions. MEF does not identify any statements against interest in Mr. Thomas’s

call with Mr. Roman that bear on that question.

      In fact, the Court questions whether Mr. Thomas’s statements regarding his

retention of 5% of MEF’s grant money qualify as statements against his interest.

When Mr. Thomas provided Mr. Roman with a breakdown of the final expenses two

days after the Tommy Robinson rally took place, he made plain that he was charging

MEF £250 for hotel and travel expenses and an additional £1,204 for coordinating

and managing the event. Thus, of the total £23,454 he received from MEF to run the

event, Mr. Thomas kept £1,454—roughly 6%—for himself and told MEF he was doing

so. MEF did nothing about it. Mr. Thomas’s consistent statement to Mr. Roman, over

two years later, that he kept 5% for himself was not so contrary to his pecuniary

interest and did not have so great a tendency to expose him to liability as to render it

a statement against his interest.

      Second, MEF has not demonstrated that the wrongfully-causing-unavailability

exception applies. Because Mr. Thomas lives in the United Kingdom, MEF cannot

compel his attendance at trial. But to invoke this exception, MEF must show that Ms.

Barbounis “wrongfully caused--or acquiesced in wrongfully causing--the declarant’s

unavailability as a witness, and did so intending that result.” Fed. R. Evid. 804(b)(6).

“To admit a statement against a [party] under the rule, therefore, the [proponent]

must show (1) that the [party] engaged or acquiesced in wrongdoing, (2) that the

wrongdoing was intended to procure the declarant’s unavailability, and (3) that the

wrongdoing did procure the unavailability.” United States v. Baskerville, 448 F. App’x



                                          10
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 11 of 20




243, 249 (3d Cir. 2011) (quoting United States v. Scott, 284 F.3d 758, 762 (7th

Cir.2002)). While the alleged “wrongdoing need not consist of a criminal act[,]” the

rule is designed to “deal with abhorrent behavior ‘which strikes at the heart of the

system of justice itself.’” Fed. R. Evid. 804(b)(6) advisory committee’s note to 1997

amendment (quotation omitted). Thus, in the usual case, the rule applies when a

party has caused a declarant’s unavailability “through threats, actual violence or

murder.” United States v. Dhinsa, 243 F.3d 635, 651 (2d Cir. 2001).

      MEF argues that Mr. Thomas likely does not want to testify against Ms.

Barbounis “because he is concerned that [she] will retaliate against him and his

family[,]” as a result of Ms. Barbounis’s history of sending harassing and/or

demeaning messages to Mr. Thomas’s domestic partner, Ms. Bishop. (See, e.g., ECF

No. 111-5 at Exs. 138, 141-42.) Though Ms. Barbounis’s text messages to Ms. Bishop

are disrespectful and undignified, her mean-spirited tormenting does not rise to the

level of abhorrent behavior necessary to trigger the hearsay exception for forfeiture

by wrongdoing. In any event, this exception does not apply because MEF has not

demonstrated that Ms. Barbounis engaged in this alleged wrongful conduct with the

intent to prevent Mr. Thomas from testifying against her in this matter. See United

States v. Adoma, 781 F. App’x 199, 204 (4th Cir. 2019) (“In order for the exception to

apply, the desire to keep the witness from testifying must be a reason for procuring

the unavailability of the declarant[.]”). Mr. Barbounis’s conduct was not directed at

Mr. Thomas, and it occurred months before Ms. Barbounis filed this case. Thus, the




                                         11
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 12 of 20




exception does not apply, and the Court will not consider any of Mr. Thomas’s hearsay

statements when resolving the summary judgment motions.

             2.     Other witnesses

      MEF does not identify which, if any, hearsay exception applies to the

statements from Ms. Bishop and Messrs. Russel Thomas, Robinson, Sullivan, and

Walton. Therefore, MEF has not satisfied its burden to demonstrate that these

declarants’ statements are capable of being admissible at trial. Moreover, MEF has

not indicated that it has attempted to procure (by process or other reasonable means)

any of these declarants’ attendance at trial or their deposition testimony. As a result,

these declarants are not unavailable witnesses under Federal Rule of Evidence

804(a)(5), and none of the hearsay exceptions for unavailable witnesses apply.

      B.     Duty of Loyalty

      In Pennsylvania, employees owe a duty of loyalty to their employers. See

Colgate-Palmolive Co. v. Tandem Indus., 485 F. App’x 516, 518 (3d Cir. 2012) (citing

Reading Radio, Inc. v. Fink, 833 A.2d 199, 211 (Pa. Super. Ct. 2003)). This means

that “in all matters affecting the subject of the agency, the agent must act with the

utmost good faith in furthering and advancing the principal’s interests, including a

duty to disclose to the principal all relevant information.” Basile v. H & R Block, Inc.,

761 A.2d 1115, 1120 (Pa. 2000). An employee must also “refrain from competing with

the principal and from taking action on behalf of, or otherwise assisting, the

principal’s competitors throughout the duration of the agency relationship” and

refrain from using “property or confidential information of the principal for the



                                           12
       Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 13 of 20




agent’s own purpose or those of a third party.” Teva Pharms. USA, Inc. v. Sandhu,

291 F. Supp. 3d 659, 678 (E.D. Pa. 2018) (citing Synthes, Inc. v. Emerge Med., Inc., 25

F. Supp. 3d 617, 667 (E.D. Pa. 2014)). To establish its breach of the duty of loyalty

claim, MEF must prove “(1) that [Ms. Barbounis] negligently or intentionally failed

to act in good faith and solely for the benefit of [MEF] in all matters for which … she

was employed; (2) that [MEF] suffered injury; and (3) that [Ms. Barbounis’s] failure

to act solely for [MEF’s] benefit ... was a real factor in bring[ing] about [its] injuries.”

Synthes, 25 F. Supp. 3d at 667 (quotation omitted).

       MEF’s claim is premised upon Ms. Barbounis’s alleged failure to tell MEF that

Mr. Thomas may have misappropriated some of the grant money that was meant to

fund the Tommy Robinson rally on June 9, 2018. Even if Mr. Thomas

misappropriated any funds (which is not clear), MEF could not succeed on its claim

against Ms. Barbounis for at least two reasons.

       First, MEF already had the information it claims Ms. Barbounis failed to

disclose. Mr. Thomas told Mr. Roman that he was keeping £1,454 for himself for

travel, hotel, and management expenses related to the event, and MEF took no action.

To the extent MEF claims that Mr. Thomas claimed that the rally was more expensive

than it actually was and pocketed the difference, that claim also fails. Five days before

the rally took place, Mr. Thomas advised Mr. Roman that production costs for the

event would be £17,700, but the vendor invoice he provided to Mr. Roman was for less

than that amount—£15,198. Thus, MEF had all of the information it needed to

question Mr. Thomas about the apparent discrepancy, and its own lack of diligence—



                                            13
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 14 of 20




rather than any omission by Ms. Barbounis—was the real factor in bringing about its

alleged injuries.

      Second, in the weeks following the Tommy Robinson event, Ms. Barbounis told

Mr. Roman that she had “a bad taste in [her] mouth from the last event[,]” because

Mr. Thomas had not yet supplied a proper accounting of the disbursement of funds

and two vendors were asking to be paid. (ECF No. 111-3 at Ex. 73.) As a result, Ms.

Barbounis recommended that any grant money for future events should be paid to

someone other than Mr. Thomas to ensure the proper disbursement and accounting

for the funds. Again, MEF took no further action, despite Ms. Barbounis’s statement

to Mr. Roman: “[l]et me know how you wish to proceed.” (Id.) Having raised a concern

about Mr. Thomas’s accounting once, Ms. Barbounis had no obligation to raise the

same issue again and again going forward.

      The record does leave open the possibility that after Ms. Barbounis raised her

concerns about Mr. Thomas’s accounting for the event, she received additional

information that confirmed her suspicions. But none of the information she received

suggested that anything happened other than what she had already flagged for Mr.

Roman. One can debate whether a good employee would have raised the issue again

at that point without crossing the line from diligence to nagging. But even if Ms.

Barbounis’s decision on that score was wrong (and the Court cannot make that

determination), it did not fall short of her duty of loyalty to MEF.




                                          14
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 15 of 20




       C.     Fraudulent Misrepresentation

       To prevail on its intentional misrepresentation claim, MEF must establish the

following elements: “(1) [a] representation; (2) which is material to the transaction at

hand; (3) made falsely, with knowledge of its falsity or recklessness as to whether it

is true or false; (4) with the intent of misleading another into relying on it; (5)

justifiable reliance on the misrepresentation; and, (6) the resulting injury was

proximately caused by the reliance.” Bortz v. Noon, 729 A.2d 555, 560 (Pa. 1999)

(citation   omitted).   MEF   bases   its   claim   on   three   categories   of   alleged

misrepresentations: 1) Ms. Barbounis’s statement that MEF funds meant to support

Tommy Robinson were actually used for that purpose (and not misappropriated by

Mr. Thomas for his personal use); 2) Ms. Barbounis’s statement that her seven trips

to the United Kingdom between June of 2018 and July of 2019 were for legitimate

MEF purposes as opposed to personal reasons; and 3) Ms. Barbounis’s statements

that she was working with Tommy Robinson on his free speech issues only, rather

than attempting to fundraise for non-MEF purposes and/or for personal gain. MEF

has failed to establish liability based on any of these alleged misrepresentations.

       As an initial matter, the Court doubts that any of these alleged

misrepresentations provides the basis for an independent tort action. Under

Pennsylvania law, the gist of the action doctrine precludes plaintiffs from recasting

ordinary breach of contract claims into tort claims. See eToll, Inc. v. Elias/Savion

Advertising, Inc., 811 A.2d 10, 14 (Pa. Super. 2002). Under that doctrine, tort actions

“lie for breaches of duties imposed by law as a matter of social policy, while contract



                                            15
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 16 of 20




actions lie only for breaches of duties imposed by mutual consensus agreements

between particular agreements.” Id. MEF’s misrepresentation claims do not stem

from an independent legal duty; they stem from the contractual relationship that it

had with Ms. Barbounis. The gist of the action doctrine likely bars the claims. But

the Court need not decide that question because MEF does not have facts to support

any of its fraudulent misrepresentation claims.

      First, MEF has failed to identify any evidence in the record where Ms.

Barbounis made an affirmative representation to MEF that Mr. Thomas used all of

MEF’s grant funds to support Tommy Robinson or that Mr. Thomas did not

misappropriate some of the money. To the contrary, she expressed concern about Mr.

Thomas’s accounting. In addition, to the extent MEF is pursuing a claim for

intentional concealment or fraud by omission, those claims fail as well. Although

distinct, each claim involves some level of preventing a plaintiff from acquiring

material information, whether through active efforts to conceal that information or

by failing to disclose the information despite a legal duty to do so. See Gnagey Gas &

Oil Co. v. Pennsylvania Underground Storage Tank Indemnification Fund, 82 A.3d

485, 500-503 (Pa. Commw. Ct. 2013). The record does not contain any evidence that

Ms. Barbounis concealed Mr. Thomas’s alleged misappropriation of funds from MEF

or remained silent once she suspected something was not right. Instead, the record

demonstrates that Ms. Barbounis raised her suspicions shortly after the first Tommy

Robinson event and recommended that MEF not distribute additional funds to Mr.

Thomas or any other group assisting Tommy Robinson. Nor did Ms. Barbounis



                                         16
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 17 of 20




prevent MEF from obtaining information about Mr. Thomas’s use of the grant money.

In fact, Mr. Thomas himself sent MEF an accounting and told MEF how he was using

the money.

      Second, MEF cannot maintain its misrepresentation claim based on Ms.

Barbounis’s statements about her travels. According to Mr. Pipes, if he had known

that Ms. Barbounis was going to the United Kingdom to engage in political activity

with Mr. Robinson, he would have terminated her employment with MEF. However,

the undisputed evidence demonstrates that Mr. Pipes knew about Ms. Barbounis’s

involvement with Tommy Robinson’s political efforts, and he did not terminate her

employment once he became of aware of it. Indeed, on at least one occasion, Ms.

Barbounis told Mr. Pipes and Mr. Roman that she attended multiple Tommy

Robinson rallies and volunteered her time on his campaign. (See ECF No. 111-4 at

Ex. 121; ECF No. 111-5 at Ex. 130.) Mr. Pipes did not terminate her employment

when she made these disclosures. And, prior to Ms. Barbounis’s trip to London in

July 2019, Mr. Pipes knew that she planned to do work for Mr. Robinson while she

was there, yet he still did not terminate her. Instead, he said: “So, go if you wish but

know I will be very upset with major consequences if your presence becomes known

outside Tommy Robinson’s own circles.” (ECF No. 111-5 at Ex. 132.) MEF cannot

now contend that Ms. Barbounis’s political work in July 2019 or earlier was material

or even that she concealed it from MEF. In fact, Mr. Pipes’s failure to terminate Ms.

Barbounis after learning of her political work for Mr. Robinson demonstrates that

that knowledge was not material to MEF at any point.



                                          17
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 18 of 20




      Third, nothing in the record supports MEF’s claim based on Ms. Barbounis’s

alleged efforts to persuade MEF to award grant money to other people or

organizations or her efforts to earn a commission from another organization. Like

MEF’s claim about the alleged misappropriated funds, nothing in the record

demonstrates that Ms. Barbounis made an affirmative representation to MEF

regarding her efforts to raise money from and for other organizations for non-MEF

purposes or for personal gain.

      To the extent MEF is pursuing a claim for intentional concealment and/or

fraud by omission, those claims also fail. Like intentional misrepresentation, both

claims require that: 1) the concealed or omitted fact be material to the transaction; 2)

the defendant concealed or omitted the fact with the intent of misleading the plaintiff

into relying on it; 3) the defendant’s reliance was justified; and 4) that reliance was

the proximate cause of the defendant’s injury. See Bortz, 729 A.2d at 560 (quotation

omitted); Gnagey, 82 A.3d at 500-503. There is no evidence that Ms. Barbounis

concealed or omitted her involvement with those fundraising pitches with the intent

of misleading MEF into relying on it. Nor is there evidence that MEF awarded any

grants based on Ms. Barbounis’s actions. Nor is there evidence to suggest that MEF

would have terminated Ms. Barbounis if it had known about her involvement in those

efforts. The only evidence suggesting that MEF would have terminated Ms.

Barbounis for any transgression is Mr. Pipes’s declaration, and even that document

does not suggest that this particular conduct would have led to her termination. (See

ECF No. 111-1 at Ex. 1, ¶¶ 68-82.)



                                          18
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 19 of 20




       D.     Civil Conspiracy

       “A civil conspiracy claim merely serves to connect the actions of other

defendants with the actionable tort of one defendant.” Haymond v. Haymond, No.

99-cv-5048, 2001 WL 74630, at *2 (E.D. Pa. Jan. 29, 2001), aff’d sub nom., Lundy v.

Hochberg, 79 F. App’x 503 (3d Cir. 2003). Because it is “a means of establishing

vicarious liability for the underlying tort[,]” this claim serves little purpose in this

case, where Ms. Barbounis is the only alleged defendant. Id. In any event, absent an

actionable underlying tort on which to base this claim, MEF cannot prevail on its

claim for civil conspiracy. See In re Orthopedic Bone Screw Prod. Liab. Litig., 193 F.3d

781, 789 (3d Cir. 1999) (“[T]he law uniformly requires that conspiracy claims be

predicated upon an underlying tort that would be independently actionable against a

single defendant.”); Nix v. Temple Univ. of Com. Sys. of Higher Educ., 596 A.2d 1132,

1137 (Pa. Super. Ct. 1991) (“Absent a civil cause of action for a particular act, there

can be no cause of action for civil conspiracy.”) (quotation omitted). Because Ms.

Barbounis is entitled to summary judgment on MEF’s claims for breach of the duty

of loyalty and fraudulent misrepresentation, MEF’s claim for civil conspiracy

necessarily fails.

IV.    CONCLUSION

       MEF has presented a deluge of facts regarding Ms. Barbounis’s dramatic

personal life and how she spent her free time away from MEF, but none of those facts

establishes that she breached a duty of loyalty to MEF or made fraudulent




                                          19
      Case 2:19-cv-05030-JDW Document 135 Filed 06/08/21 Page 20 of 20




misrepresentations to it. Thus, Ms. Barbounis is entitled to summary judgment on

those claims. An appropriate Order follows.

                                              BY THE COURT:

                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.

Date: June 8, 2021




                                        20
